internal_revenue_service number release date index number ------------------------- ---------------------------------------------- ---------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b06 plr-114422-14 date date legend taxpayer bin year ---------------------------------------------- ------------------------ ------------------- ------- dear -------------------- this letter responds to a letter dated date from taxpayer's representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_42 of the internal_revenue_code according to the information submitted taxpayer owns a project building the building_identification_number assigned to the project building is bin taxpayer elected on forms low-income_housing_credit allocation and certification to begin the credit_period for the project building in year taxpayer inadvertently failed to make a timely correct election for the project building under sec_42 consistent with taxpayer's intent as evidenced by taxpayer's contemporaneous documentation sec_42 defines qualified_low-income_housing_project as any project for residential_rental_property if the project meets the requirements of sec_42 or b whichever is elected by the taxpayer the project meets the requirements of sec_42 if percent or more of the residential units are both rent-restricted and occupied by individuals whose income i sec_50 percent or less of area_median_gross_income the project meets the requirements of sec_42 if percent or more of the residential units are both rent-restricted and occupied by individuals whose income is percent or less of area_median_gross_income plr-114422-14 sec_42 provides in part that following the close of the first taxable_year in the credit_period with respect to any qualified_low-income_building the taxpayer shall certify to the secretary at such time and in such form and in such manner as the secretary prescribes d the election made under sec_42 with respect to the qualified_low-income_housing_project of which such building is a part and e such other information as the secretary may require in the case of a failure to make the certification required by the preceding sentence on the date prescribed therefor unless it is shown that such failure is due to reasonable_cause and not to willful neglect no credit shall be allowable by reason of sec_42 with respect to such building for any taxable_year ending before such certification is made sec_301_9100-7t of the temporary procedure and administration regulations provides that for elections under the tax_reform_act_of_1986 the election under sec_42 must be made for the taxable_year in which the project is placed_in_service and shall be made in the certification required to be filed pursuant to sec_42 form_8609 serves the purpose of the certification required to be filed pursuant to sec_42 and includes the election under sec_42 sec_301_9100-7t provides that the election under sec_42 is irrevocable sec_301_9100-1 through provide the standards the commissioner of internal revenue will use to determine whether to grant an extension of time to make an election sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet plr-114422-14 the requirements of sec_301_9100-2 requests for relief under a will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in the instant case based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly taxpayer is granted an extension of time to make the election under sec_42 for the project building identified by bin by filing within days from the date of this letter an amended form_8609 that includes the intended election the amended form_8609 along with a copy of this letter enclosed herein is to be sent to the following address department of the treasury internal_revenue_service center philadelphia pa no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether project buildings otherwise qualify for credit under sec_42 including whether the project building qualifies for credit prior to issuance of the forms this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to taxpayer's authorized representative sincerely associate chief_counsel passthroughs special industries jaime c park chief branch office of associate chief_counsel passthroughs special industries
